Title: From Benjamin Franklin to Jonathan Nesbitt, 14 September 1781
From: Franklin, Benjamin
To: Nesbitt, Jonathan


Sir,
Passy, Sept. 14. 1781
I received the Letter you did me the honour of writing to me the 7th. Instant, with the Letters from America in good order, and am much oblig’d by your Care in forwarding them, and will pay upon Sight your Draft for the Expence.— I have furnished the Messenger with Twelve Louis in part, for his present Occasions. I thank you for the Information of the two Vessels about to sail for Philadelphia; and have accordingly sent Dispatches to go by each of them, of which I beg your Care. With great Esteem, I have the honour to be Sir,

P.S. Please to send to Mr Bache, by each of the Vessels bound to Philada Six Pound of the finest Hyson Tea: include the Expence thereof in your Draft for the Courier.
  Mr. Jonathan Nesbit Mercht. L’Orient

